Citation Nr: 1141404	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

The propriety of the creation of a dependency and indemnity compensation (DIC) overpayment and, if proper, entitlement to a waiver of recovery of the overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant was the surviving spouse of the Veteran who served on active duty from December 1991 to November 1996.  He died in November 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decisional letter of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that terminated the appellant's award of DIC benefits, effective September 1, 2001, and from an October 2006 decisional letter that denied her request for a waiver of recovery of the overpayment amount (created as a result of the termination of her DIC benefits).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  In January 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2011, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

As noted in the Introduction, the appellant's former spouse (the Veteran) passed away in November 1996.  As his death was determined to be related to his military service, the appellant was awarded DIC benefits in January 1997.  In the award letter, she was advised to tell VA immediately if there was a change in her marital status, and that failure to do so might result in an overpayment that would have to be repaid.  

In March 2005, the Lincoln, Nebraska RO requested that the appellant verify her marital status.  She responded that same month, notifying VA that she had entered into a common law marriage in September 2002.  A copy of an affidavit of common law marriage from the State of Colorado was included.  Based upon the foregoing information, the RO terminated the appellant's benefits for DIC, effective September 1, 2002.  See April 2005 decisional letter.  She was subsequently notified that a debt in the amount of $29,757.00 had been created as a result of her failure to notify VA of her changed marital status, and that her request for a waiver of recovery of this overpayment amount was denied.  See October 2006 decisional letter.  On appeal she challenges both the propriety of the creation of the debt and the denial of a waiver of the overpayment (if it is found that the debt was properly created).

The appellant does not dispute that she entered into a common law marriage in September 2002.  In various statements and at the September 2011 videoconference hearing, she explains she did so under the advisement of a bank official who was overseeing the refinancing of her VA home loan in September 2002.  She further asserts that, at that time, she contacted a VA representative (by calling 1-800-827-1000) to determine what impact, if any, such an event would have on the DIC benefits she was receiving, her GI Bill, and/or her disability payments.  According to the appellant, the VA representative advised her that "common law marriages were not recognized by the government," and that her VA benefits would not be affected.  There is no report of such communication in the record; efforts to locate one have been unsuccessful.  The appellant does not recall the name of the VA employee who allegedly misled her.

A review of the claims file found that there may be other potential avenues to corroborate the appellant's allegation that VA was on notice in September 2002 that she had entered into a common law marriage.  First, the appellant is also a veteran; therefore, her claims file should be secured for the record and reviewed to determine whether copies of any pertinent correspondence may have been filed therein.  

Second, the appellant reports she refinanced her VA home loan in September 2002.  In order to include her current spouse's income in the calculations for that loan, they needed to be married, which is why they entered into a common law marriage.  As paperwork associated with the refinancing of the appellant's VA home loan is likely to contain pertinent information (e.g., the identification of a current spouse as well as their date of marriage), it must also be secured for the record.  Correspondence in the claims file suggests that efforts were previously made to locate documents pertaining to the appellant's VA home loan guarantee certificate.  Such efforts resulted in a "Loan Status & History" report being associated with the claims file.  However, this document does not reflect the appellant's marital status, nor does it identify what information the appellant shared with VA in September 2002.  Notably, in a November 2007 letter to her congressman, the appellant informed him that in September 2002, she "completed the VA loan paperwork under the married status and submitted a copy of the common law certificate with the VA paperwork."

Regarding the request for a waiver of recovery of the overpayment amount, the appellant testified at the September 2011 videoconference hearing that she did not fraudulently or intentionally create this debt, and that requiring her to repay the overpayment amount would result in financial hardship.  She further indicated that her financial status had changed since she last submitted a VA Form 5655, Financial Status Report.  As the matter is being remanded anyway, she should have an opportunity to submit an updated Financial Status Report.
Finally, the Board notes that a memorandum to the file indicates the appellant's claim may have been referred to VA's Office of Inspector General (OIG), Criminal Investigations Division for review.  The report of any VA IG investigation is likely to contain pertinent information, and must be secured for the record.

Accordingly, the case is REMANDED for the following:

1. 	The appellant should be provided a copy of VA Form 5655, Financial Status Report, and be afforded opportunity to respond with her current financial status.

2. 	The RO should undertake exhaustive efforts to locate and associate for the record a copy of the appellant's claims file (and her loan guaranty file, to include the September 2002 home loan refinancing paperwork).  If such records are unavailable, it should be so noted in the record; the appellant should be so advised; and the scope of the search should be described for the record.  

3. 	The RO should also determine whether the matter of the circumstances which led to the creation of the appellant's overpayment was referred to VA's OIG, for investigation.  If so a copy of the report of such investigation should be secured for the record.  

4. 	The RO should then re-adjudicate first the matter of the propriety of the creation of the DIC overpayment.  If it is determined that the overpayment/indebtedness was properly created, the Veteran's claims file should be forwarded to the Committee on Waivers and Compromises for re-consideration of the appellant's request for a waiver, to include review of any evidence not previously considered.

5. 	If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case (that addresses both the propriety of the creation of the overpayment was created and whether waiver of is warranted) and afford her and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

